FILE COPY




  BRIAN QUINN
   Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

PATRICK A. PIRTLE
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
 JUDY C. PARKER
     Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
LAWRENCE M. DOSS
     Justice                     Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                    December 17, 2019

Matthew Allen                                   Jennifer Rossmeier Brown
ZARKA ALLEN LAW FIRM, PLLC                      Bexar County Criminal
540 S. St. Mary's St.                           District Attorney's Office
San Antonio, TX 78205                           Paul Elizondo Tower
* DELIVERED VIA E-MAIL *                        101 West Nueva Street
                                                San Antonio, TX 78205
                                                * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-19-00028-CR, 07-19-00029-CR, 07-19-00030-CR
         Trial Court Case Number: 2016CR4055, 2016CR6068, 2016CR6069

Style: Gilbert Mendez v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable Laura Parker (DELIVERED VIA E-MAIL)
          Gloria Martinez (DELIVERED VIA E-MAIL)